Order entered December 30, 2013




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00402-CR

                            GEORGIA LEE JONES, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F09-71128-M

                                         ORDER
       Appellant’s December 13, 2013 motion to supplement the reporter’s record is

GRANTED.

       Volume 7 of the reporter’s record, reporting the March 18, 2013 sentencing hearing, is

incomplete as filed in that it omits witness testimony and does not contain the arguments of

counsel and the pronouncement of sentence.

       We ORDER Deputy Official Court Reporter Debi Harris to file, within THIRTY days

of the date of this order, a supplemental reporter’s record of the March 18, 2013 sentencing

hearing.
       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Debi Harris.

                                            /s/   LANA MYERS
                                                  JUSTICE